Citation Nr: 1732101	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability.  


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in September 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

While the Veteran underwent a VA examination to assess the severity of his left knee disability fairly recently (in April 2016), the Veteran must nevertheless be afforded a new examination to obtain more detailed range of motion findings than those recorded in this examination report.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing positions, and, if possible, with the range of the opposite undamaged joint).  

Additionally, the RO should request that the Veteran submit any recent, relevant left knee private treatment not of record, and the Veteran's recent, outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and return release forms identifying any recent, private left knee treatment not already of record, to allow VA to request those records on his behalf (and make at least two attempts to obtain any identified records); and obtain the Veteran's VA treatment records from February 2017.

2.  Then, schedule the Veteran for a new VA examination to assess the current severity of the Veteran's left knee disability, to include specific findings regarding pain on range of motion testing, per Correia.  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's left knee symptoms, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left and right knees should be tested for pain on both active and passive motion (flexion and extension), in both weight-bearing and nonweight-bearing positions.  If this cannot be performed, it should be explained why.

3.  Finally, readjudicate the Veteran's left knee disability increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

